     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 1 of 8



     THE URBAN LAW FIRM
 1   MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   Electronic Mail: murban@theurbanlawfirm.com
                      nring@theurbanlawfirm.com
 5   Counsel for Plaintiffs Trusts
 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8     TRUSTEES OF THE NEVADA RESORT
       ASSOCIATION—INTERNATIONAL
 9     ALLIANCE OF THEATRICAL STAGE                           CASE NO:
       EMPLOYEES AND MOVING PICTURE
10     MACHINE OPERATORS OF THE UNITED
       STATES AND CANADA, LOCAL 720,
11     PENSION TRUST; TRUSTEES OF THE                         COMPLAINT FOR BREACH OF
       NEVADA RESORT ASSOCIATION—                             CONTRACT AND BREACH OF
12     INTERNATIONAL ALLIANCE OF                              ERISA
       THEATRICAL STAGE EMPLOYEES AND
13     MOVING PICTURE MACHINE OPERATORS
       OF THE UNITED STATES AND CANADA,                       [29 U.S.C. § 185(a) and § 1132(e)]
14     LOCAL 720, WAGE DISABILITY TRUST;
       and TRUSTEES OF THE NEVADA RESORT
15     ASSOCIATION—INTERNATIONAL
       ALLIANCE OF THEATRICAL STAGE
16     EMPLOYEES AND MOVING PICTURE
       MACHINE OPERATORS OF THE UNITED
17     STATES AND CANADA, LOCAL 720,
       APPRENTICE AND JOURNEYMAN
18     TRAINING AND EDUCATION TRUST
19                              Plaintiffs,
20     v.
21     ENCORE EVENT TECHNOLOGIES, LLC, a
       Nevada limited liability company,
22
                                Defendants.
23

24          Plaintiffs, jointly and severally, complain and allege as follows:
25                                    JURISDICTION AND VENUE
26          1.      This Court has jurisdiction over this case pursuant to Section 502(e)(1) of the
27   Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §
28   1132(e)(1), which grants the United States District Courts exclusive jurisdiction over civil actions

                                                      1
     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 2 of 8



 1   brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), to redress
 2   violations or enforce the terms of ERISA or an employee benefit plan governed by ERISA. Such
 3   jurisdiction exists without respect to the amount in controversy or the citizenship of the parties, as
 4   provided in Section 502(f) of ERISA, 29 U.S.C. § 1132(f).
 5          2.      This Court has jurisdiction of this case pursuant to Section 301(a) of the Labor
 6   Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. §185(a), which grants the
 7   United States District Courts original jurisdiction over suits for violation of contracts between an
 8   employer and a labor organization in an industry affecting commerce, without respect to the amount
 9   in controversy and the citizenship of the parties.
10          3.      Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §
11   1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. §185(a), in that this is the district in which
12   the Trusts (defined below) are administered, the signatory union maintains its offices, and where the
13   relevant acts took place.
14          4.      To the extent this Complaint sets forth any claims based upon state law, this Court
15   holds supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
16                                                 PARTIES
17          5.      Plaintiffs are TRUSTEES OF THE NEVADA RESORT ASSOCIATION—
18   INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING
19   PICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA, LOCAL 720,
20   PENSION       TRUST;        TRUSTEES     OF     THE      NEVADA      RESORT       ASSOCIATION—
21   INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING
22   PICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA, LOCAL 720,
23   WAGE DISABILITY TRUST; and TRUSTEES OF THE NEVADA RESORT ASSOCIATION—
24   INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING
25   PICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA, LOCAL 720,
26   APPRENTICE AND JOURNEYMAN TRAINING AND EDUCATION TRUST (collectively
27   hereinafter “Trusts” or “Plaintiffs”).
28

                                                          2
     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 3 of 8



 1          6.      The Trusts are express trusts created pursuant to written Declarations of Trust (“Trust
 2   Agreements”) between the Nevada Resort Association and the International Alliance of Theatrical
 3   Stage Employees and Moving Picture Machine Operators of the United States and Canada, Local
 4   720 (hereinafter “Local 720”). The Trusts are now, and were at all times material to this action,
 5   labor-management multiemployer trusts created and maintained pursuant to Section 302(c)(5) of
 6   the LMRA, 29 U.S.C. §186(c)(5).
 7          7.      At all times material herein, Local 720 has been a labor organization representing
 8   employees in the entertainment industry in Southern Nevada and a labor organization representing
 9   employees in an industry affecting commerce within the meaning of Section 301(a) of the LMRA,
10   29 U.S.C. § 185(a).
11          8.      Plaintiffs, as trustees of the Trusts, are “fiduciar[ies]” with respect to the Trusts as
12   defined in § 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
13          9.      At all times material to this Complaint, ENCORE EVENT TECHNOLOGIES, LLC,
14   has been a Nevada limited liability company licensed to conduct business and domiciled in the state
15   of Nevada.
16
                                     FIRST CLAIM FOR RELIEF
17
                                 Breach of Written Collective Bargaining
                                Agreements and Related Trust Agreements
18

19          10.     Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs 1
20   through 9, inclusive, as though fully set forth herein.
21          11.     At all times material herein, there was in effect a collective bargaining agreement
22   between Local 720 and Encore (hereinafter “Labor Agreement”). The most recent of those labor
23   agreements was for the period of February 19, 2018 through December 31, 2022. Encore was also
24   bound to predecessor labor agreements with Local 720. Pursuant to its Labor Agreement, Encore
25   recognizes Local 720 as the authorized representative of all of its employees performing work
26   covered under the Labor Agreement. Defendant has agreed to be bound to the terms of the Labor
27   Agreement and the Trust Agreements incorporated therein.
28

                                                        3
     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 4 of 8



 1          12.     By its own admission through compliance with the Labor Agreement and paying
 2   fringe benefit contributions due thereunder, Defendant has demonstrated it is obligated to the terms
 3   and provisions of the respective Labor Agreement and the Trust Agreements incorporated therein.
 4          13.     Pursuant to the terms and conditions of the Labor Agreements, and at all times
 5   relevant herein, Defendant was bound by the Declarations of Trust establishing the Trusts and is
 6   bound by the policies and procedures promulgated by the Boards of Trustees of the Trusts.
 7          14.     The respective Labor Agreements, Trust Agreements and the policies and procedures
 8   established by the Board of Trustees of each of the Trusts required Defendant to contribute monthly
 9   fringe benefit contributions to the Trusts based on a percentage of gross wages earned by or paid to
10   employees who were covered by the Labor Agreements and to report the names of those employees
11   and their hours worked on a monthly basis in a manner determined by the Board of Trustees of the
12   Trusts. All work that is covered under the Labor Agreement required Encore to make contributions
13   to the Trust Funds, whether performed by a union member or by another person.
14          15.     Encore is an “employer” as that term is understood and defined in the Labor
15   Agreements and related Trust Agreements.
16          16.     Encore is an “employer” as defined and used in Section 3(5) of ERISA, 29 U.S.C.
17   §1002(5), and, therefore, each Defendant is “obligated to make contributions to a multiemployer
18   plan” within the meaning of Section 515 of ERISA, 29 U.S.C. §1145. Plaintiffs are informed and
19   believe, and thereon allege, that Defendant is also an “employer” engaged in “commerce” in an
20   “industry affecting commerce,” as those terms are defined and used in Section 501(1) and Section
21   501(3) of the LMRA, 29 U.S.C. §§ 142(1) and 142(3), and within the meaning and use of Section
22   301(a) of the LMRA, 29 U.S.C. §185(a).
23          17.     By the terms and provisions of the Labor Agreement and related Trust Agreements,
24   and at all times material herein, Defendant was obligated to the following:
25                  17.1   To prepare and submit true, complete and accurate written monthly
26          contribution reports to the Trusts on a timely basis showing i) the identities of employees
27          performing work covered by the Labor Agreement, ii) the amounts earned by or paid to these
28          employees, iii) the rates of pay, iv) character of hours worked (e.g., straight time, over-time,

                                                       4
     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 5 of 8



 1          etc.), and v) based upon the amounts earned by or amounts paid to employees, the proper
 2          calculation of the fringe benefit contributions, benefits and/or withholdings attributable to
 3          same employees, which monthly contribution reports are due on the 20th day of each
 4          successive month; and
 5                  17.2    To maintain adequate records of work performed by and amounts paid to their
 6          employees. Defendant was obligated to permit the Trusts and their agents to conduct audits
 7          of Defendant’’ payroll and related records in order to determine if fringe benefit
 8          contributions had been properly paid pursuant to the respective Labor Agreements and
 9          related Trust Agreements; and
10                  17.3    To properly pay fringe benefit contributions to the Trusts. Benefits and/or
11          other withholdings were to be made on a monthly basis, and at specified percentages based
12          on the amounts earned or paid to applicable employees; these amounts are due and payable
13          at the Trusts’ administrative offices.
14          18.     In late 2017 and early 2018, Rubin Brown, LLP, on behalf of the Plaintiffs, began an
15   audit of the payroll and related records of Encore.
16          19.     Rubin Brown was unable to obtain certain necessary documents, which included
17   1099 forms of Encore, which caused the Trustees to refer Encore to Trust Funds’ counsel, The Urban
18   Law Firm, for the purpose of obtaining production of the missing documents. Counsel sent a letter
19   on March 8, 2018 to Encore requesting the missing documentation.
20          20.     Following the demand from Plaintiffs’ counsel, Encore produced the missing
21   documents, which allowed Rubin Brown to complete its audit procedures. Following completion of
22   audit procedures, Rubin Brown released results of its audit.
23          21.     Upon receiving the auditor’s results, Encore objected and issued a written objection
24   on October 1, 2018. Encore objected to several categories of contributions that were included in the
25   results. It also objected to payment of damages, audit fees and other amounts.
26          22.     Following Encore’s written objections, it produced additional information in January
27   2019 it claimed would to substantiate its objections. The Trustees directed Rubin Brown to review
28   the information supplied by Encore.

                                                       5
     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 6 of 8



 1           23.      During review, only certain objections of Encore were substantiated and those were
 2   removed from inclusion in the audit results. However, many other objections were not found
 3   supportable under law and the agreements and remained in revised audit schedules that were
 4   produced by Rubin Brown.
 5           24.      On June 27, 2019, revised audit schedules for the audit period of June 1, 2015 through
 6   January 31, 2018 were produced to Encore. The revised schedules showed the following amounts
 7   owed:
 8    Contributions                                         $ 87,528.84
 9    Interest                                              $ 26,480.01
10    Audit Fees                                            $ 48,722.00
11    Attorney’s Fees                                       $   8,027.00
12                                             TOTAL: $170,757.85
13

14           25.      In addition to these amounts, the Labor Agreement and Trust Agreements require
15   liquidated damages of 20% of contributions owed be paid by delinquent employers like Encore.
16   Thus, liquidated damages are owed in the amount of $17,505.76 on top of the figure above.
17           26.      Upon receiving the revised schedules, Encore requested additional time to review the
18   schedules.
19           27.      In August 2019, Encore made additional objections to the revised schedules. It
20   claimed additional amounts should not have been included in the schedules and it also objected to
21   paying any audit fees or attorney’s fees and costs. The Trustees disagree with Encore’s positions.
22           28.      The Trust Agreements and collection procedures adopted by the Boards of Trustees
23   of the Trusts provide employers will pay any and all legal and auditing costs when employers are
24   referred by the Boards of Trustees to legal counsel for assistance in allowing an auditor to complete
25   an audit or for the purpose of collecting amounts owed, whether before or after litigation is
26   commenced. Encore was referred for this purpose in March 2018.
27           29.      It has been necessary for the Trusts to engage The Urban Law Firm for the purpose
28   of obtaining Encore’s compliance with the applicable Labor Agreements and Trust Agreements.

                                                        6
     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 7 of 8



 1            30.    Pursuant to the applicable Labor Agreements and Trust Agreements, the Trusts are
 2   entitled to an award of their reasonable attorney's fees incurred to enforce the Labor Agreement and
 3   Trust Agreements even if no amounts are shown to be owed after the audit.
 4                                    SECOND CLAIM FOR RELIEF
                                        Breach of 29 U.S.C. § 1145
 5
              31.    Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs 1
 6
     through 30, inclusive, as though fully set forth herein.
 7
              32.    29 U.S.C. § 1145 provides:
 8

 9            Every employer who is obligated to make contributions to a multiemployer plan
              under the terms of the plan or under the terms of a collectively bargained agreement
10            shall, to the extent not inconsistent with law, make such contributions in accordance
              with the terms and conditions of such plan or such agreement.
11
              33.    Encore is obligated to make contributions under the terms of its labor agreement and
12
     under the terms of the trust agreements. Its failure to pay contributions to the Plaintiffs is a violation
13
     of 29 U.S.C. § 1145.
14
              34.    Under 29 U.S.C. § 1132(g)(2), a plan, like Plaintiffs here, who recovers unpaid
15
     contributions is entitled to recover liquidated damages, interest, audit fees, and attorney’s fees and
16
     costs.
17
              35.    Plaintiffs are entitled to recover the damages stated in 29 U.S.C. § 1132(g)(2) from
18
     Encore.
19
              WHEREFORE, the Trusts pray for judgment against Encore, as follows:
20
              1.     For unpaid fringe benefit contributions in amounts as proven;
21
              2.     For damages for breach of contract in amounts as proven;
22
              3.     For liquidated damages in amounts as proven;
23
              4.     For auditor costs, expenses, and fees in amounts as proven;
24
              5.     For interest at the agreed upon contractual rate on all fringe benefit contributions
25
     and/or damages until paid in full;
26
              6.     For the Trusts' reasonable attorney's fees;
27
              7.     For the Trusts' costs of suit incurred herein; and
28

                                                         7
     Case 2:19-cv-01652-KJD-EJY Document 1 Filed 09/19/19 Page 8 of 8



 1         8.     For such additional relief as this Court deems just and proper.
 2

 3   Dated: September 19, 2019                  THE URBAN LAW FIRM
 4                                                     /s/ Nathan R. Ring
                                                MICHAEL A. URBAN, Nevada Bar No. 3875
 5                                              NATHAN R. RING, Nevada State Bar No. 12078
                                                4270 S. Decatur Blvd., Suite A-9
 6                                              Las Vegas, Nevada 89103
                                                Telephone: (702) 968-8087
 7                                              Facsimile: (702) 968-8088
                                                Electronic Mail: murban@theurbanlawfirm.com
 8                                                                nring@theurbanlawfirm.com
                                                Counsel for Plaintiff Trusts
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    8
